﻿I should like first of all, on behalf of the
delegation of the Democratic People’s Republic of Korea,
to congratulate Mr. Razali Ismail on his election as
President. We are pleased that Malaysia, an Asian
country, has assumed the presidency of the fifty-first
session of the General Assembly. We believe that the rich
experience he has gained in the course of dealing with
international issues will crown the current session with
good results.
I should also like to express my gratitude to
Mr. Diogo Freitas do Amaral of Portugal, the former
President, for his great contribution to the success of the
previous session of the General Assembly. My
appreciation also goes to the Secretary-General,
Mr. Boutros Boutros-Ghali, for his efforts devoted to
strengthening the United Nations.
The building of a new world free from all forms of
domination and subjugation, and aggression and war has
long been the common and cherished aspiration of the
world’s peoples. However, domination and subjugation,
and subordination and inequality still predominate in
international relations — even today, after the end of the
cold war — and this constitutes a great challenge to the
20


realization of world peace and security and the
democratization of international society.
Recent developments in the international arena are
eloquent proof of the fact that every country should firmly
maintain its independence in order to safeguard its national
dignity and rights and to build a free and prosperous world.
For the Korean people, the last half-century has been
a period of struggle and progress in their efforts to
consolidate and develop our style of socialism and to
reunify the divided country despite all kinds of challenges
and difficulties.
Though caught in the vortex of the complex and
fluctuating international situation surrounding the Korean
peninsula, the Korean people have been able to march
forward continuously along the road to socialism — which
they themselves chose — without any vacillation,
disappointment or vicissitude, despite the fact that on an
untrodden and poorly paved path, every step is difficult.
This has been possible because they have firmly maintained
independence in all domains of state-building on the basis
of the Juche idea, the political philosophy of the Korean
people.
The Juche idea, based on the philosophical principle
that man is the master of everything and decides
everything, regards the popular masses as the driving force
of the socio-historical movement, and identifies the people’s
struggle for independence, sovereignty and development as
the way to realize their independence. We have carried out
our independent policy on the basis of the Juche idea,
relying on the strength of our own people. In international
relations, we have firmly adhered to the principle of not
infringing upon the sovereignty of others and of not having
our own sovereignty violated.
At a time when international relations and the situation
are becoming increasingly complicated, it becomes ever
more important for a small country like ours firmly to
maintain an independent stand. The Juche philosophy,
created by the fatherly leader Comrade Kim Il Sung, the
founding father of our socialist Korea, and our independent
policy, based on this philosophy, have been credibly
followed by the great leader Comrade Kim Jong Il. The
great leader Comrade Kim Jong Il has guided wisely all the
affairs of our Party, State and army for more than three
decades, and thus has consolidated and developed our
unique style of socialism into an indestructible one.
The leader and the people are firmly united in one
idea and will, and the independent policy based on the
Juche idea has deep roots in our territory. As a result,
there has been neither a political vacuum nor instability
in our society, and our style of socialism is advancing
vigorously, regardless of what others may say.
It is the greatest fortune and happiness for our
people to have the respected Comrade Kim Jong Il, the
outstanding politician and iron-willed brilliant
Commander, as the supreme leader of the Party and State
and the Supreme Commander of the revolutionary armed
forces. Under the wise leadership of the great leader
Comrade Kim Jong Il, our people will make their country
prosperous and realize the fatherly leader's lifelong
teachings on reunification, convinced of the victory of our
style of socialism.
We hold that the question of national reunification
should also be settled in the interests of the Korean nation
in the context of the maintenance of international peace
and security, based on the specific conditions of our
country. In view of current realities in the North and
South of Korea, characterized by different ideas and
systems, national reunification through confederation is
the only way to achieve a great national unity
independently and peacefully, on the principle of neither
side conquering or being conquered by the other. It is
quite natural that the proposal for national reunification
through confederation set forth by Comrade Kim Il Sung,
the fatherly leader of our people, enjoys worldwide
support.
The pressing issue in the realization of national
reunification through confederation on the Korean
peninsula is the establishment of a new institutional
mechanism for easing tensions and ensuring peace and
security. Since the Armistice Agreement, signed in 1953,
and the Military Armistice Commission, the executive
body of the Agreement, remain paralysed by unilateral
measures on the part of the United States, the
establishment of a new peace arrangement is imperative
in order to avert the danger of accidental conflicts, and
for the maintenance of security on the Korean peninsula.
Accordingly, in April 1994 the Government of the
Democratic People's Republic of Korea advanced a
proposal for the establishment of a new peace
arrangement to replace the outdated system of Korean
armistice in ensuring peace and security on the Korean
peninsula. It also advanced in February of this year an
epoch-making proposal to conclude an interim agreement
21


between the Democratic People's Republic of Korea and the
United States, a proposal that delineates in detail a new
peace arrangement that takes account of the United States
policy towards Korea and the present status of Democratic
People's Republic of Korea-United States bilateral relations.
The interim agreement may include issues concerning
the management of the Military Demarcation Line and
Demilitarized Zone; ways of addressing cases of armed
conflict and accidents; the composition, duties and terms of
reference of a joint military body; and other issues related
to the maintenance of security and order.
The United States and South Korean authorities,
however, replied to our peace-loving proposal by
aggravating tensions with large-scale war exercises and an
arms build-up on the Korean peninsula. This situation
urgently requires the establishment of a legitimate channel
for contacts between military personnel, with a view to
preventing accidental armed conflicts and the recurrence of
war. It is on the basis of this consideration that the
Democratic People's Republic of Korea proposed to the
United States working negotiations for talks relating to the
conclusion of the interim agreement, and the establishment
of an interim mechanism responsible for its implementation,
between the Democratic People's Republic of Korea and
United States military authorities, the real parties to the
Korean Armistice Agreement.
There is no doubt that the conclusion of an interim
agreement between the Democratic People's Republic of
Korea and the United States will constitute a breakthrough
for the negotiations on the signing of an agreement aimed
at the maintenance of a durable peace, and it will, in turn,
eventually lead to the creation of an atmosphere favourable
for the implementation of the Agreement on Reconciliation,
Non-Aggression and Exchanges and Cooperation, between
the North and South, adopted by the North and South of
Korea.
If the United States is truly interested in the
maintenance of peace on the Korean peninsula, as it
mentioned while proposing the “four-party talks”, it should
be willing to withdraw United States troops from South
Korea. On the other hand, the United Nations should take
its own measures, without delay, to retrieve its name and
flag from United States troops in South Korea, thus helping
to establish a new peace arrangement on the Korean
peninsula.
The existence of the United Nations Command in
South Korea constitutes a legal obstacle to turning the state
of armistice into a durable peace and terminating the cold
war on the Korean peninsula. The United Nations
Command was not established by a United Nations
resolution. It is only a product of the cold-war era, which
came into existence through the abuse of the name of the
United Nations. The United Nations Command has moved
towards dissolution without any United Nations
resolutions during the post-war period, and consequently
only United States troops remain there today.
This stark fact presents a vivid illustration of the fact
that the “US-ROK Joint Command” is usurping the
helmets of United Nations forces and the name of the
United Nations.
In the past two years since the adoption of the
Democratic People's Republic of Korea-United States
Framework Agreement, we have been sincerely fulfilling
our obligations under the Agreement, as we have shown
by freezing all of our nuclear facilities. For the full
implementation of the Democratic People's Republic of
Korea-United States Framework Agreement, which is
aimed at the fundamental resolution of the nuclear issue
on the Korean peninsula, the United States should, among
other things, fulfil its obligations, including lifting
economic sanctions against the Democratic People's
Republic of Korea; and the present Democratic People's
Republic of Korea-United States relationship of
confrontation should be transformed into a relationship
based on trust.
There is also a need for several other countries
pursuing unfriendly policies towards the Democratic
People's Republic of Korea to change their attitudes,
which would certainly be conducive to facilitating a
resolution of the issue. We will make every effort to
ensure peace and security on the Korean peninsula and in
the region of North-East Asia.
On this occasion, I wish to express my deep
gratitude to the Governments of various countries, the
affiliated organs and specialized agencies of the United
Nations system, including the Department of
Humanitarian Affairs, non-governmental organizations,
and individuals for their moral, material and humanitarian
assistance and encouragement to our people, which have
been provided in the hope of removing, as quickly as
possible, the damage caused in recent years by successive
natural disasters.
In order to eliminate the legacies of the cold-war
era, which has been negated by history, and to enable all
22


countries and nations to exercise their sovereignty on an
equal footing, international society should be democratized.
The United Nations should, first of all, be restructured into
a democratized Organization. The restructuring of the
United Nations should be undertaken in a way that will
fully represent the interests of developing countries, which
form the majority of United Nations Member States, and
also ensure the exercise of their sovereignty in the process
of resolving major international issues.
Only when the United Nations is restructured will it be
able to do its part in the maintenance of international peace
and security and ensure democracy and impartiality in its
activities. The priority for the democratization of the United
Nations is to enhance the authority of the General
Assembly, the body in which all Member States are
represented equally. We consider that issues relating to
international peace and security should be brought directly
to the General Assembly for deliberation, and that a new
system should be established to endorse Security Council
resolutions on the use of force, sanctions and peace-keeping
operations. Such measures would enable the Security
Council to give full consideration to the interests of
Member States and thus prevent the adverse effects suffered
by many countries as a result of the implementation of
Security Council resolutions.
The restructuring of the Security Council is the most
essential element in the democratization of the United
Nations. There are a number of issues to be resolved in
restructuring the Security Council, and we consider it
reasonable to proceed with the restructuring gradually,
based on the principle of first finding issues on which
agreement can be reached and achieving consensus on each
of them. From this viewpoint, we believe that consensus
may be reached on issues concerning the enlargement of
the non-permanent membership of the Security Council and
the improvement of its working methods, both of which
have already been agreed upon in principle by Member
States.
In this regard, our delegation considers that it is
possible for Member States to agree upon, above all, issues
such as offsetting the imbalance in regional distribution
through an increase of more than 10 seats in the
non-permanent membership of the Security Council, to be
allocated among the regions of Asia, Africa and Latin
America, and through providing the countries concerned,
including the parties to disputes, with access to informal
consultations of the Security Council.
Japan is taking advantage of the proposed
enlargement of the permanent membership of the Security
Council by attempting to become a permanent member
even though, as a defeated State of the Second World
War, it has failed to make an appropriate apology or
provide compensation for its war crimes but, instead, is
trying to justify them after more than half a century has
passed. This makes a mockery of Member States,
particularly the Asian countries.
Disarmament — especially nuclear disarmament —
remains one of the most important problems for the
maintenance of international peace and security. We
believe that the nuclear-weapon States should provide
negative security assurances to the non-nuclear-weapon
States, commit themselves to the non-use of nuclear
weapons, and draw up and implement a timetable for
their complete abolition.
Despite the end of the cold war, regional, religious
and ethnic disputes are being further aggravated in
various parts of our planet, and consequently world peace
and security are gravely disturbed and peoples are
suffering from untold misfortunes resulting from them. It
is our consistent stand that disputes between countries and
nations should be settled immediately through dialogue
and negotiation in the interests of the parties concerned
and in conformity with international peace and security.
At present, the maintenance of peace and security in
North-East Asia is one of the most vitally important
problems. In order to ensure peace and security in North-
East Asia, the arms race and any attempt aimed at
fostering military collusion with outside forces should be
brought to an end. However, the military collusion
between the United States and Japan is being intensified,
and furthermore, the United States, Japan and South
Korea are becoming less disguised in their attempt to
build up a tripartite military alliance by repeatedly
launching joint military exercises in this region on the
pretext of North Korea’s so-called invasion.
In particular, the arms race is further accelerated
because the Japanese authorities are resorting to the
unreasonable policy of trying to become a military super-
Power, building up their arms and developing nuclear
weapons. We strongly urge the Japanese authorities to end
their confrontational acts against the Democratic People's
Republic of Korea, including an arms build-up under the
veil of an “immediate response in case of emergency”.
23


The question of social and economic development is
directly linked with international peace and security, and its
resolution is therefore one of the important tasks before the
United Nations. We hope that agreement will soon be
reached on issues with regard to the implementation of the
commitment to official development assistance and the
alleviation of external debt, thereby facilitating the
completion of the Agenda for Development at the earliest
possible date in the Ad Hoc Open-Ended Working Group
on an Agenda for Development.
We consider that reform of the United Nations in the
fields of social and economic development should be
directed towards strengthening the agencies responsible for
development cooperation under the United Nations system,
thereby contributing to accelerating the implementation of
the declarations and action plans for the development of
developing countries.
The application of “selectivity”, which relates
development cooperation and technology transfer to
questions of “human rights” and “terrorism”, should no
longer be tolerated, and measures such as economic
sanctions should be eliminated to ensure the economic
development of Member States and regions.
The Government of our Republic, which regards the
man-centred Juche idea as its guiding idea, is providing all
its people with political, economic and cultural rights and
legally protecting the lives and dignity of human beings.
We reject the politicization of human rights, which abuses
the “question of human rights” in order to infringe upon
the sovereignty of other countries, and we oppose all
forms of terrorism jeopardizing human lives, as well as
any activities encouraging or assisting terrorist acts.
Today, all justice-loving and peace-loving countries
and nations are making active efforts to establish a new
world order and equitable international economic relations
for the twenty-first century. We express our appreciation
to the Asian countries in their efforts to ensure peace and
stability and to achieve common prosperity in their
regions. It is good that the Asia-Europe meeting, held
early in 1996, agreed upon the strengthening of economic
links and cooperation between the continents.
We support the Arab and Syrian people in their
effort to strengthen unity and cooperation, and to achieve
a fair and comprehensive resolution of the Middle-East
question, including the Palestinian issue, and we express
solidarity with the Libyan people in their struggle to
defend the sovereignty of their country.
We appreciate the efforts of the Organization of
African Unity to resolve social and economic issues and
disputes in the African region. We express solidarity with
the just cause of the Cuban people to lift the blockade
against Cuba, and, with the Latin American people in
their endeavours for peace and prosperity in their region.
We will continue as before to develop relations of
friendship and cooperation with all countries of the world
on the basis of ideas of independence, peace and
friendship and will endeavour to fulfil the obligations
entrusted to us in the achievement of the common cause
of humankind for world peace and security under the wise
leadership of the great leader Comrade Kim Jong Il.
The delegation of the Democratic People’s Republic
of Korea will make sincere efforts towards the successful
outcome of the debates on the agenda items before this
session of the General Assembly.